DISMISS; and Opinion Filed August 3, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00492-CV

                               TWYLA COCHRAN, Appellant
                                          V.
                                 JEFF 1, LLC, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-01465-E

                             MEMORANDUM OPINION
             Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                               Opinion by Chief Justice Wright
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated April 16, 2015, we notified appellant the $195 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated April 16, 2015, we notified

appellant the docketing statement had not been filed in this case. We directed appellant to file

the docketing statement within ten days. We cautioned appellant that failure to do so might

result in dismissal of this appeal. By letter dated June 11, 2015, we informed appellant the

clerk’s record had not been filed because appellant had not paid for or made arrangements to pay

for the clerk’s record. We directed appellant to provide verification of payment or arrangements

to pay for the clerk’s record or written documentation that appellant had been found to be

entitled to proceed without payment of costs. We cautioned appellant that failure to do so would
result in the dismissal of this appeal without further notice. To date, appellant has not paid the

filing fee, filed the docketing statement, provided the required documentation, or otherwise

corresponded with the Court regarding the status of the clerk’s record.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 5; 37.3(b); 42.3(b), (c).




                                                     /Carolyn Wright/
                                                     CAROLYN WRIGHT
                                                     CHIEF JUSTICE

150492F.P05




                                               –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TWYLA COCHRAN, Appellant                           On Appeal from the County Court at Law
                                                   No. 5, Dallas County, Texas
No. 05-15-00492-CV        V.                       Trial Court Cause No. CC-15-01465-E.
                                                   Opinion delivered by Chief Justice Wright.
JEFF 1, LLC, Appellee                              Justices Lang-Miers and Stoddart
                                                   participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee JEFF 1, LLC recover its costs of this appeal from
appellant TWYLA COCHRAN.


Judgment entered this 3rd day of August, 2015.




                                             –3–